Exhibit 99.1 5300 Town and Country Blvd., Suite 500 Frisco, Texas 75034 Telephone: (972) 668-8800 Contact: Gary H. Guyton Director of Planning and Investor Relations Web Site: www.comstockresources.com NEWS RELEASE For Immediate Release COMSTOCK RESOURCES, INC. REPORTS FIRST QUARTER 2 FRISCO, TEXAS, April 29, 2013 – Comstock Resources, Inc. ("Comstock" or the "Company") (NYSE: CRK) today reported financial and operating results for the three months ended March 31, 2013. Financial Results for the Three Months Ended March 31, 2013 Comstock reported a net loss from continuing operations of $24.5 million or 52¢ per share for the first quarter of 2013 as compared to net income from continuing operations of $1.4 million or 3¢ per diluted share for the three months ended March 31, 2012.As previously announced, Comstock entered into an agreement on March 14, 2013 to sell its West Texas properties for $768.0 million.The sale is expected to close on or about May 14, 2013 with an effective date of January 1, 2013.The West Texas properties have been classified as “Discontinued Operations” as a result of the pending sale.Including discontinued operations in the first quarter financial results, Comstock reported a net loss of $27.1 million or 58¢ per share for the first quarter of 2013 as compared to net income of $1.4 million or 3¢ per share for the first quarter of 2012. The first quarter of 2013 results include an unrealized loss from derivative financial instruments of $8.8 million ($5.7 million after tax or 12¢ per share), a gain of $7.9 million ($5.1 million after tax, or 11¢ per share) from sales of marketable securities and an impairment on unevaluated acreage of $2.4 million ($1.6 million after tax or 3¢ per share).Results for the three months ended March 31, 2012 include an unrealized loss from derivative financial instruments of $10.2 million ($6.6 million after tax or 14¢ per share), a gain on sale of marketable securities of $26.6 million ($17.3 million after tax or 37¢ per share), a gain of $6.7 million ($4.4 million after tax or 9¢ per share) from the sale of oil and gas properties and impairments of unevaluated acreage of $1.3 million ($0.9 million after tax or 2¢ per share). Comstock's production from continuing operations in the first quarter of 2013 of 432,000 barrels of oil and 15.6 billion cubic feet of natural gas or 18.2 billion cubic feet of natural gas equivalent ("Bcfe") decreased 27% from the 24.9 Bcfe produced in the first quarter of 2012 due to production declines from the Company's Haynesville shale properties and due to divestitures completed in 2012.Oil production in the first quarter, which averaged 4,800 barrels of oil per day, grew 7% from the 4,500 barrels per day produced in the fourth quarter of 2012. Comstock's average realized natural gas price increased 21% to $3.15 per Mcf for the first quarter of 2013 as compared to $2.61 per Mcf realized in the first quarter of 2012.The Company's average realized oil price, including hedging gains, improved by 9% to $111.19 per barrel for the first quarter of 2013 as compared to $102.06 per barrel for the first quarter of 2012.Oil and gas sales from continuing operations (including realized gains or losses from hedging) of $97.3 million decreased by 5% as compared to 2012's first quarter sales of $102.4 million.Operating cash flow from continuing operations (before changes in working capital accounts) was $56.3 million in the first quarter of 2013 as compared to operating cash flow from continuing operations of $61.7 million for the first quarter of 2012.EBITDAX, or earnings before interest, taxes, depreciation, depletion, amortization, exploration expense and other noncash expenses, from continuing operations was $72.5 million in the first quarter of 2013 as compared to EBITDAX from continuing operations of $73.0 million in the first quarter of 2012. 2013 Drilling Results Comstock reported on the results to date of its 2013 drilling program related to its continuing operations which is focused on developing its Eagle Ford oil shale properties in South Texas.During the first three months of 2013, Comstock spent $56.1 million on its continuing development and exploration activities and $2.1 million on acreage and other acquisition costs.Comstock drilled 11 horizontal oil wells (7.2 net) and had three wells (2.3 net) drilling at March 31, 2013. Since the beginning of 2013, the Company has completed ten (6.4 net) horizontal Eagle Ford shale wells including six (3.8 net) wells drilled in 2012.The ten Eagle Ford shale wells that were completed had an average per well initial production rate of 854 barrels of oil equivalent ("BOE") per day.The 2013 completions have an average initial rate that is 32% higher than the average initial rate in 2012.The four wells with the highest initial production rates were the Swenson A #1H, the Gloria Wheeler C #1H, the Gloria Wheeler A #3H, and the Rancho Tres Hijos B #1H.These wells are located in McMullen County and had initial production rates of 1,222, 1,032, 978 and 968 BOE per day, respectively. Comstock has planned a conference call for 9:30 a.m. Central Time on April 30, 2013, to discuss the operational and financial results for the first quarter of 2013.Investors wishing to participate should visit the Company's website at www.comstockresources.com for a live web cast or dial 1-877-546-5021 (international dial-in use 857-244-7553) and provide access code 62393735 when prompted.If you are unable to participate in the original conference call, a web replay will be available approximately 24 hours following the completion of the call on Comstock's website at www.comstockresources.com.The web replay will be available for approximately one week.A replay of the conference call will be available beginning at 12:30 p.m. ET April 30, 2013 and will continue until 11:59 p.m. May 7, 2013.To hear the replay, call 888-286-8010 (617-801-6888 if calling from outside the US).The conference call ID number is 62248208. This press release may contain "forward-looking statements" as that term is defined in the Private Securities Litigation Reform Act of 1995.Such statements are based on management's current expectations and are subject to a number of factors and uncertainties which could cause actual results to differ materially from those described herein.Although the Company believes the expectations in such statements to be reasonable, there can be no assurance that such expectations will prove to be correct. Comstock Resources, Inc. is an independent energy company based in Frisco, Texas and is engaged in oil and gas acquisitions, exploration and development primarily in Texas and Louisiana.The Company's stock is traded on the New York Stock Exchange under the symbol CRK. COMSTOCK RESOURCES, INC. OPERATING RESULTS (In thousands, except per share amounts) Three Months Ended March 31, 2013 Three Months Ended March 31, 2012 Continuing Operations Discontinued Operations Total Continuing Operations Discontinued Operations Total Revenues: Oil and gas sales $ Gain on sale of oil and gas properties — Total revenues Operating expenses: Production taxes Gathering and transportation Lease operating Exploration(1) — — Depreciation, depletion and amortization General and administrative — — Impairment of oil and gas properties — — — 49 — 49 Total operating expenses Operating income (loss) Other income (expenses): Gain on sale of marketable securities — — Realized gain (loss) from derivatives — ) — ) Unrealized loss from derivatives ) — ) ) — ) Other income — — Interest expense ) Total other income (expenses) Income (loss) before income taxes ) ) ) Benefit from (provision for) income taxes ) ) ) Income (loss) from continuing operations ) — ) — Lossfrom discontinued operations, net of taxes — ) ) — ) ) Net income (loss) $ ) $ ) $ ) $ $ ) $ Net income (loss) per share: Basic — income (loss) from continuing operations $ ) $ — $ ) $ $ — $ —loss from discontinued operations — ) ) — net income (loss) $ ) $ ) $ ) $ $ — $ Diluted — income (loss) from continuing operations $ ) $ — $ ) $ $ — $ —loss from discontinued operations — ) ) — net income (loss) $ ) $ ) $ ) $ $ — $ Weighted average shares outstanding: Basic Diluted (1) Includes impairments of unevaluated leases of $2.4 million and $1.3 million in the three months ended March 31, 2013 and 2012, respectively. (2) $3.0 million and $5.2 million of interest expense was capitalized for the three months ended March 31, 2013 and 2012, respectivley. COMSTOCK RESOURCES, INC. OPERATING RESULTS (In thousands) Three Months Ended March 31, OPERATING CASH FLOW: Net income (loss) $ ) $ Reconciling items: Loss from discontinued operations 42 Deferred income taxes ) Depreciation, depletion and amortization Impairment of oil and gas properties — 49 Dry hole costs and lease impairments Gain on sale of assets ) ) Unrealized loss on derivatives Debt issuance cost and discount amortization Stock-based compensation Operating cash flow from continuing operations Excess income taxes from stock-based compensation (Increase) decrease in accounts receivable ) Decrease in other current assets Increase in accounts payable and accrued expenses Net cash provided by continuing operations Net cash provided by discontinuing operations(1) Net cash provided by operating activities $ $ (1) $5.5 million and $5.1 million for the three months ended March 31, 2013 and 2012, respectively, excluding working capital changes. EBITDAX: Net income (loss) from continuing operations $ ) $ Interest expense Provision for (benefit from) income taxes ) Depreciation, depletion and amortization Exploration Impairments of oil and gas properties — 49 Gain on sale of assets ) ) Unrealized loss from derivatives Stock-based compensation EBITDAX from continuing operations EBITDAX from discontinued operations Total EBITDAX $ $ As of March 31, 2013 December 31, 2012 BALANCE SHEET DATA: Cash and cash equivalents $ $ Restricted cash — Marketable securities — Derivative financial instruments Other current assets Assets of discontinued operations Property and equipment, net Other Total assets $ $ Current liabilities $ $ Liabilities of discontinued operations Long-term debt Deferred income taxes Other non-current liabilities Stockholders' equity Total liabilities and stockholders' equity $ $ COMSTOCK RESOURCES, INC. REGIONAL OPERATING RESULTS (In thousands, except per unit amounts) For the Three Months Ended March 31, 2013 East Texas/ North Louisiana South Texas Other Continuing Operations Discontinued Operations Total Oil production (Mbbls) 16 6 Gas production (MMcf) Total production (MMcfe) Oil sales $ Oil hedging gains(1) — Total oil including hedging Natural gas sales Total oil and gas sales and realized gain from derivatives $ Average oil price (per barrel) $ Average oil price including hedging (per barrel) $ Average gas price (per Mcf) $ Average price (per Mcfe) $ Average price including hedging (per Mcfe) $ Production taxes $ ) $ Gathering and transportation $ $ $ 33 $ $ $ Lease operating $ Production taxes (per Mcfe) $ ) $ Gathering and transportation (per Mcfe) $ Lease operating (per Mcfe) $ Oil and Gas Capital Expenditures: Exploratory leasehold $ — $ $ — $ $ $ Development leasehold — — — Exploratory drilling — Development drilling — Other development 55 Total $ $ $ 55 $ $ $ Reported as realized gain from derivatives in operating results. Net of reimbursements received of $8.1 million under the Company's Eagle Ford shale joint venture. COMSTOCK RESOURCES, INC. REGIONAL OPERATING RESULTS (In thousands, except per unit amounts) For the Three Months Ended March 31, 2012 East Texas/ North Louisiana South Texas Other Continuing Operations Discontinued Operations Total Oil production (Mbbls) 27 3 73 Gas production (MMcf) Total production (MMcfe) Oil sales $ Oil hedging losses(1) — — — ) — ) Total oil including hedging Natural gas sales Total oil and gas sales and realized loss from derivatives $ Average oil price (per barrel) $ Average oil price including hedging (per barrel) $ Average gas price (per Mcf) $ Average price (per Mcfe) $ Average price including hedging (per Mcfe) $ Production taxes $ Gathering and transportation $ Lease operating $ Production taxes (per Mcfe) $ Gathering and transportation (per Mcfe) $ Lease operating (per Mcfe) $ Oil and Gas Capital Expenditures: Acquisitions $ — $ — $ — $ — $ $ Exploratory leasehold — Development leasehold — — Exploratory drilling — — Development drilling — Other development Total $ Reported as realized loss from derivatives in operating results.
